Case 6:20-cv-02251-CEM-GJK Document 1 Filed 12/11/20 Page 1 of 7 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                              CASE NO.:

  LARRY MILLER,

                 PLAINTIFF,

  vs.

  SUNBELT RENTALS, INC.,
  a Foreign Corporation,

                 DEFENDANT.
                                                /

                   COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, LARRY MILLER (“Mr. Miller” or “Plaintiff”), by and

 through his undersigned counsel, and sues the Defendant, SUNBELT RENTALS, INC.

 (“Defendant” or “SR”) and alleges the following:

                                     INTRODUCTION

        1.      Plaintiff brings these claims for age discrimination and retaliation against

 Defendant for its unlawful termination of Plaintiff based upon his age in violation the ADEA,

 Section 29 U.S.C. Section 626 (b and c), and 29 U.S.C. Section 623(a)(1) and the Florida

 Civil Rights Act (“FCRA”), Chapter 760, Fla. Stat.

                              JURISDICTION AND VENUE

        2.      The Court has original jurisdiction over Plaintiff’s ADEA claims pursuant to

 28 U.S.C. § 1331 as they arise under federal law.

        3.      This Court has supplemental jurisdiction over Plaintiff’s FCRA claims as they

 arise from the same set of operative facts as Plaintiff’s federal ADEA claims.

        4.      Defendant is a foreign corporation that is engaged in the equipment rental
Case 6:20-cv-02251-CEM-GJK Document 1 Filed 12/11/20 Page 2 of 7 PageID 2



 industry.

         5.      Defendant is engaged in an industry affecting commerce. See 29 U.S.C.

 Section 630 (g and h).

         6.      At all times material, Defendant employed more than 20 employees.

         7.      Defendant is an employer as defined by 29 U.S.C. Section 630(b).

         8.      Venue is proper in the Orlando Division of the Middle District of Florida

 pursuant to Local Rule 1.02(b)(3) because Defendant conducts substantial business in Orange

 County, Florida, and Plaintiff worked for Defendant in Orange County, Florida, where the

 actions at issue took place.

                                CONDITIONS PRECEDENT

         9.      On or around April 8, 2020, Plaintiff dual filed a Charge of Discrimination

 with the U.S. Equal Employment Opportunity Commission (“EEOC”) and Florida

 Commission on Human Relations (“FCHR”) alleging age discrimination and retaliation

 against Defendant.

         10.     On September 30, 2020, Plaintiff received the EEOC’s mailed Notice of

 Right to Sue against Defendant, giving Plaintiff the right to bring a civil action on his claims

 within 90 days of his receipt of the same.

         11.     More than 180 days have passed since the filing of the Charge of

 Discrimination.

         12.     Plaintiff timely files this action within the applicable period of limitations

 against Defendant.

         13.     All conditions precedent to this action have been satisfied and/or waived.

                                  STATEMENT OF FACTS

         14.     At all times material, Plaintiff, worked for SR as a Truck Driver from August


                                                2
Case 6:20-cv-02251-CEM-GJK Document 1 Filed 12/11/20 Page 3 of 7 PageID 3



 18, 2000, until his termination on November 5, 2019.

        15.     Plaintiff was seventy-two (72) years old at the time of his termination.

        16.     During his employment with SR, Mr. Miller was subjected to age-related

 comments by his SR supervisors.

        17.     In the last year or two of his employment, because of his age, younger

 Managers and co-workers routinely asked Mr. Miller, “when are you planning to retire?”

        18.     Prior to his termination, Mr. Miller was subjected to disparate treatment on

 account of his age.

        19.     During his employment with SR, Mr. Miller had no significant history of

 attendance, performance, tardiness, reliability, or performance issues.

        20.     On October 30, 2019, Mr. Miller unfortunately contacted another vehicle

 while driving an SR truck.

        21.     The accident was a result of SR’s failure to provide Mr. Miller a suitable

 mount for the iPhone that Mr. Miller and other SR drivers were expected by SR to use for

 GPS navigation.

        22.     As a result, SR sent Mr. Miller home for the day.

        23.     Thereafter, on November 5, 2019, SR informed Mr. Miller that it had taken

 the drastic decision to terminate his employment, effective immediately.

        24.     However, in the two (2) years prior to Mr. Miller’s accident, two

 significantly younger drivers, each had similar or more serious accidents, but neither

 suffered a similar adverse employment action as Mr. Miller did.

        25.     Plaintiff was fired for no reason other than his advanced age.

        26.     Defendant’s reason for Plaintiff’s termination was a pretext designed to rid the

 workplace of an older worker in exchange for a younger, less-qualified employee.


                                               3
Case 6:20-cv-02251-CEM-GJK Document 1 Filed 12/11/20 Page 4 of 7 PageID 4



         27.      Defendant did not have a legitimate, non-discriminatory, reason for

 terminating Plaintiff.

         28.      But for Plaintiff’s age, Defendant would not have terminated his employment.

         29.      Plaintiff has suffered damages, including, but not limited to, lost wages and

 benefits, compensatory damages, and emotional distress damages, as a result of Defendant’s

 actions.

                          COUNT I- VIOLATION OF THE ADEA

         30.      Plaintiff realleges and readopts the allegations contained in paragraphs 1

 through 29 of the Complaint, as if fully set forth in this Count.

         31.      Plaintiff was over forty (40) years old when he was terminated.

         32.      Plaintiff was not terminated for cause.

            33.   Plaintiff was terminated only because of his age, and would not have been

 terminated but for his age.

            34.   Defendant did not have a legitimate, non-discriminatory reason for

 terminating Plaintiff.

            35.   Plaintiff was replaced by an employee who was substantially younger than

 Plaintiff.

            36.   Plaintiff’s job duties were taken over by an employee significantly younger

 than Plaintiff, who was less qualified than Plaintiff.

            37.   Defendant’s termination of Plaintiff was willful and intentional, and evidences

 a reckless disregard for Plaintiff’s rights against age discrimination.

         38.      Defendant had no good faith basis for terminating Plaintiff based on his age,

 and Plaintiff is entitled to liquidated damages based on these actions.

         39.      Prior to terminating Plaintiff, Defendant did not consult with the EEOC,


                                                 4
Case 6:20-cv-02251-CEM-GJK Document 1 Filed 12/11/20 Page 5 of 7 PageID 5



 Department of Labor, or legal counsel to determine whether Plaintiff’s termination, based on

 his age, was in compliance with the ADEA.

                            REQUEST FOR RELIEF- COUNT I

         WHEREFORE, Plaintiff prays that this Court will:

         40.     Issue a declaratory judgment that the discrimination against Plaintiff by

 Defendant was a violation of Plaintiff’s rights under the ADEA;

         41.     Require that Defendant make Plaintiff whole for his losses suffered as a result

 of the discrimination through reinstatement, or, if that is not practical, through an award of

 front pay;

         42.     Grant Plaintiff a judgment against Defendant for all lost wages and

 compensatory damages, including liquidated damages;

         43.     Award Plaintiff his reasonable attorney’s fees and litigation expenses against

 Defendant pursuant to the ADEA.

         44.     Provide any additional relief that this Court deems just and proper.

                         COUNT II – VIOLATION OF THE FCRA

         45.     Plaintiff realleges and adopts the allegations contained in paragraphs 1

 through 29 of the Complaint, as if fully set forth in this Count.

         46.     The acts of Defendant, by and through its agents and employees, violated

 Plaintiff’s rights against age discrimination under the Florida Civil Rights Act, Chapter 760,

 Fla. Stat.

         47.     The discrimination to which Plaintiff was subjected was based on his age.

         48.     Plaintiff was fired only because of his age, and would not have been fired but

 for his age.

         49.     The conduct of Defendant and its agents and employees proximately, directly,


                                                5
Case 6:20-cv-02251-CEM-GJK Document 1 Filed 12/11/20 Page 6 of 7 PageID 6



 and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

 pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish,

 loss of enjoyment of life, and other non-pecuniary losses.

         50.     The conduct of Defendant was so willful and wanton, and in such reckless

 disregard of the statutory rights of Plaintiff, as to entitle him to an award of punitive damages

 against Defendant to deter Defendant, and others, from such conduct in the future.

         51.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

 expenses pursuant to 760.11(5), Fla. Stat.

         52.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

 Defendant which have caused, and continue to cause, irreparable harm.

                        REQUEST FOR RELIEF AS TO COUNT II

         WHEREFORE, Plaintiff prays that this Court will:

         53.     Issue a declaratory judgment that the discrimination against Plaintiff by

 Defendant was a violation of Plaintiff’s rights under the FCRA;

         54.     Require that Defendant make Plaintiff whole for his losses suffered as a result

 of the discrimination through reinstatement, or, if that is not practical, through an award of

 front pay;

         55.     Grant Plaintiff a judgment against Defendant for damages, including, but not

 limited to, wage loss, compensatory, and punitive damages;

         56.     Award Plaintiff his reasonable attorney’s fees and litigation expenses against

 Defendant pursuant to 760.11(5), Fla. Stat.; and

         57.     Provide any additional relief that this Court deems just.

                                       JURY TRIAL DEMAND

         Plaintiff demands trial by jury on all issues so triable.


                                                 6
Case 6:20-cv-02251-CEM-GJK Document 1 Filed 12/11/20 Page 7 of 7 PageID 7



       Dated this 11th day of December, 2020.

                                           Respectfully submitted,

                                           /s/Noah E. Storch
                                           Noah E. Storch, Esq.
                                           Florida Bar No. 0085476
                                           RICHARD CELLER LEGAL, P.A.
                                           10368 W. State Road 84, Suite 103
                                           Davie, FL 33324
                                           Telephone: (866) 344-9243
                                           Facsimile: (954) 337-2771
                                           E-mail: noah@floridaovertimelawyer.com

                                           Trial Counsel for Plaintiff




                                           7
